ACCEPTED
                                                                                            05-15-00348-cr
                                                                                FIFTH COURT OF APPEALS
                                                                                           DALLAS, TEXAS
                                                                                      10/6/2015 3:15:58 PM
                                                                                                LISA MATZ
                                                                                                    CLERK

                                  April E. Smith
                                   Attorney at Law
                                  P.O. Box 870550                         FILED IN
                               Mesquite, TX 75187-0550             5th COURT OF APPEALS
                                    972-613-5751                       DALLAS, TEXAS
                                                                   10/6/2015 3:15:58 PM
                                                                         LISA MATZ
                                                                           Clerk
                                  October 6, 2015

Lisa Matz, Clerk
Fifth Court of Appeals
600 Commerce Street, Suite 200
Dallas, TX 75202-6631


RE:   Tommy Lee Watkins v. State of Texas
      Cause No(s): 05-15-00348-CR


Dear Mrs. Matz:

      I certify that on September 28, 2015, I sent a copy of this Court's judgment and

opinion in this matter to Appellant at his last known address. A copy of the receipt

for mailing is attached. Along with the judgment and opinion, I included a letter

advising Appellant of his right to file a pro se Petition For Discretionary Review

pursuant to TEX. R. APP. P. 68 within thirty (30) days of the issuance of the opinion.

A copy of the return receipt is attached indicating the letter was received on

September 30, 2015.

                                              Sincerely,

                                              /s/ April E. Smith
                                U.S. Postal ServiceiM
                                CERTIFIED MAILtm RECEIPT


                                                       $3.
                                                Postage
                                                                                   $2^
                                           Certified Fee                           $0.00
                                                                                                        Postmark
                                    Retum Receipt Fee                              $0.00
                               (Endorsement Required)
                                                                                   fev^e
                                Restrtcted Delivery Fee
                               (Endorsement Requ^r^ed)
                        o
                        LO
                                 Total Postage SFees $                                            09/28/2015
                        m
                                                       ^       w   •   /   w
                        ru
                               Sent 10         —1          '
                        m                                                      ^
                                'Sireei, Apt. No.;                             j
                          O     or PO Box No.
                          P-
                               j" C/fy, Stale, zfP*4                                                                            j
                                                                                                 See Reverse tor instructions
                                PS Form 3800, August 2006




1 SENDER: COMPLETE THIS SECTION                                                    1COMPLETE THIS SECT/ON ON DELIVERy
  • Complete itenns 1, 2. and 3. Also complete
    Item 4 If Restricted Delivery Is desired
  • Print your name and address on the reverse
    so that we can return thecard to you
 • Attach this card to the back of the mallpiece.                                  j B. Received by (Printed Name)              C. Date of Deliverv
      or on the front ifspace permits.
                                                                                      Cy\,                                 1
 1. Article Addressed to:                                                           D. Isdelivery address different from item 1? • Yes
                                                                                       If YES. enter delivery address below:     • No
  /                   ^                    M5
  0/^^0237
 'darh-elf (Jiti T
                                                                                   3,^S^ice Type                                                 ""
 lOlS Arnold-Dr-                                                                                          D Priority Mail Express'"
                                                                                    ' • Registered        Q Return Receipt for Merchandise
                                                                                      LJ insured Mail     D Collect onDeliverv
  MleH.Ty 7^511 -
2. Article Number
                                                                                   4. Restricted Delivery? (Ertra Fee;              n

                                                                                   • 000                 2b01
PS Form 3811, July 2013
                                                               Domestic Return Receipt